Citation Nr: 0301318	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  00-24 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than June 30, 
1995, for a 10 percent disability rating for hiatal 
hernia.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1976.

The veteran brought a timely appeal to the United States 
Court of Veterans' Appeals (CAVC) from an August 21, 1997, 
decision of the Board of Veterans' Appeals (Board) that 
denied entitlement to an effective date earlier than June 
30, 1995, for a 10 percent disability evaluation for 
hiatal hernia.  

The CAVC vacated the Board's August 1997 decision and 
remanded the matter to the Board for another decision 
taking into consideration matters raised in its order.  
The Court then vacated the Board's January 1999 decision 
on this issue and once again remanded the matter to the 
Board for another decision after consideration of matters 
raised in its order. 

In a December 2000 decision, the Board denied the issue of 
entitlement to an effective date earlier than June 30, 
1995, for a 10 percent disability rating for hiatal 
hernia, based on clear and unmistakable error (CUE).  The 
veteran appealed this decision to the CAVC.  In an order 
issued in June 2002, the CAVC vacated the Board's decision 
as to the issue on appeal and remanded the issue to the 
Board for further action in compliance with the CAVC's 
order and a June 2002 Joint Motion for Partial Remand and 
to Stay Further Proceedings.  


FINDINGS OF FACT

1.  The Board in January 1978 affirmed a 1977 RO decision 
that assigned a noncompensable evaluation for hiatal 
hernia.

2.  RO decisions of March 1980, July 1981 and September 
1983 to continue a noncompensable evaluation for hiatal 
hernia were not appealed by the veteran after he received 
timely notice in March 1980, August 1981 and October 1983, 
respectively.

3.  The rating decision of September 1983 contained error 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable 
minds could differ, that the result would have been 
manifestly different but for the error.

4.  In an October 1995 rating decision, a 10 percent 
rating was assigned for the service-connected hiatal 
hernia, effective from June 30, 1995.  There is evidence 
that the veteran met the criteria for a 10 percent 
disability rating pursuant to Diagnostic Code (DC) 7346 at 
the time of receipt of a reopened claim on June 7, 1983, 
but not before.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date, for a 
10 percent disability evaluation for hiatal hernia, 
retroactive to June 7, 1983, have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104, 3.105, 3.155, 3.157, 3.160, 3.400, 4.113, 
20.1103, DC 7346 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A summary of the essential facts as referred to by the 
parties in motions before the CAVC shows that in May 1977 
the RO granted service connection for hiatal hernia and a 
noncompensable (0 percent) rating.  The RO relied on 
contemporaneous VA medical records and service medical 
records.  The Board in a January 1978 decision affirmed 
the RO determination of a 0 percent original rating for 
the hiatal hernia.  

Thereafter, in March 1980 and July 1981, the RO denied 
claims for increase, which the veteran did not appeal 
after being informed of the determinations and his right 
to appeal in March 1980 and August 1981, respectively.  
The claim for increase filed late in 1979 and denied in 
1980 was supported with medical reports showing hiatal 
hernia and complaints of esophageal reflux.  Evaluations 
in 1979 and 1980 confirmed hiatal hernia and also noted 
reflux but no esophagitis.  The notice letter in March 
1980 advised him that hiatal hernia was rated 0 percent 
and that the evidence did not warrant a compensable 
evaluation.  

In August 1981, he was advised that that the evidence did 
not warrant a change in the rating for hiatal hernia and 
that his 10 percent combined service-connected rating 
would continue with no change.  The veteran had been rated 
10 percent for right inguinal hernia since 1976.  The RO 
in July 1981 considered a contemporaneous VA hospital 
report that mentioned hiatal hernia with reflux, symptoms 
of heartburn and no esophagitis, easily controlled with 
medication.  The diagnosis was mild gastroesophageal 
reflux.  

In September 1983, the RO reviewed VA and private medical 
reports from 1983 and denied the claim for increase.  The 
rating board found there was no indication that the 
gastrointestinal symptoms resulted from a hiatal hernia 
and that none was shown.  A February 1983 private hospital 
report noted minimal esophagitis and a VA examiner in July 
1983 reported hiatal hernia with hematemesis by history.  
The veteran told the examiner that he had intermittent 
indigestion, occasional diarrhea and almost daily 
heartburn.  On the examination form the only treatment he 
reported was private hospital treatment in February 1983.  
He also provided outpatient reports from the mid 1970's 
through the early 1980's.  In October 1983, the RO 
notified the veteran of the determination and his 
appellate rights.  

The October 1983 notice letter contained the following 
language preprinted on the form: "The evidence does not 
warrant any change in our previous determination as to the 
following condition(s):" followed by, in type, "P.O. right 
inguinal hernia evaluated 10 percent, hiatal hernia 
without reflux evaluated 10 percent."  This typed 
information was followed by two other typed-in sentences.  
The first advised the veteran "There is no indication the 
G.I. symptoms result from a hiatal hernia and none is 
shown."  The second sentence advised him that "Your 
current 10 percent evaluation is confirmed and payments 
will continue as previously authorized."  The notice 
letter otherwise included the pertinent appeal information 
that was preprinted on the back of the letter.  A 
preprinted statement on the front of the letter directed 
him to the statement of appellate rights.  The letter was 
sent to an address the veteran had provided.  An 
annotation on the letter indicated that a copy of the 
notice letter was sent to his accredited representative. 

The veteran filed a claim for increase in late 1986 and 
contemporaneous radiology was interpreted as showing an 
ulcer, sliding hiatal hernia, and findings compatible with 
gastritis and duodenitis.  A clinical examiner's 
diagnostic impression was of a healed channel ulcer.  The 
veteran did not appeal the December 1986 RO rating 
decision that held these minimal symptoms did not support 
a higher evaluation.  In January 1987 the RO advised him 
by letter that the evidence did not warrant any change to 
the previous determination regarding hiatal hernia.  

The record shows the veteran requested an audit of his VA 
educational loan in late 1985 and that he made another 
request about repayment in 1989.  He was issued 
information letters in 1993 and 1994 to advise him of 
legislative changes that increased his compensation rate 
to $87 and $89 per month, respectively.

In correspondence the RO received on July 13, 1995, the 
veteran requested a reevaluation of his hiatal hernia 
disability.  Thereafter, additional VA treatment records 
and examination were submitted and formed the basis for 
the RO determination in October 1995 to grant an increased 
rating.  As for the effective date for the increased 
rating, the RO selected June 30, 1995, the date 
corresponding to VA hospital admission for 
gastrointestinal symptoms linked to hiatal hernia.  The VA 
outpatient reports reflected treatment beginning in August 
1994 and on one occasion noted that he took antacids for 
gastroesophageal reflux disease.  Overall the records 
showed treatment directed to genitourinary complaints and 
hypertension prior to his hospitalization in June 1995, 
however.  

The RO notice letter in November 1995 advised the veteran 
that the disability rating assigned to his hiatal hernia 
was increased from 0 percent to 10 percent and that his 
compensation increase would start from July 1995.  In a 
November 1995 letter to the RO he asked whether he was 
entitled to back pay since 1983.  He said that his hiatal 
hernia was rated 10 percent in 1983 but he did not receive 
any compensation for the disability at the time.  In 
response to the January 1996 RO decision that denied 
retroactive compensation to 1983 for hiatal hernia, he 
said that the recent decision did not recognize that he 
was diagnosed as having hiatal hernia with reflux in 1976 
and 1979.  He argued in his appeal, which included a 
chronological medical history, that he had the hiatal 
hernia with reflux throughout his life during and after 
his military service as well as recurring substernal arm 
and shoulder pain.  He opined, in essence, that the reason 
for the typographical error on the October 1983 letter 
might have been that hiatal hernia with reflux was found 
and substernal pain was mentioned on examinations 
beginning in military service.  

The veteran testified at a 1997 Board hearing that he did 
receive the notice letter in 1983 and he recalled the 
"frustration level" at the time regarding paperwork.  He 
recalled that when he dealt with the issue he decided not 
to bother with it since he had a job and was able to take 
care of his family.  He said that he did not need the 
excess stress with everything else in his life.  He 
acknowledged there was no change in his benefit payment at 
the time (Transcript (T) 5).  He felt that VA's 1983 
mistake should not be held against him.  He thought there 
might have been different opinions regarding the 
disability and that VA should pay for its mistake (T 10).

The veteran's attorney argued in August 2000 that 
equitable tolling should be applied because of the 
misinformation in the October 1983 notice letter, which 
the veteran relied on to his detriment when he did not 
appeal the rating decision.  Further, when the RO decided 
in 1986 to continue the rating the veteran was advised 
that the previous rating for hiatal hernia would continue.  
It is argued that if he knew the true nature of those 
decisions he would have appealed them.



To supplement this argument the attorney provided the 
veteran's written declaration.  He said that after the 
1978 Board decision he continued to seek a higher rating 
based upon the symptoms he experienced.  He said that when 
VA in 1983 advised him they were continuing the 
previously-assigned 10 percent rating for hiatal hernia he 
was relieved.  He stated that he believed VA had 
recognized their mistake and were correcting the previous 
error, and thus he saw no reason to appeal that decision.  
The veteran said that he believed VA would send him 
additional compensation if he was entitled to it, so at 
the time he did not question the fact that his monthly 
compensation did not increase.

The veteran declared that in 1986 he assumed the hiatal 
hernia remained rated 10 percent based on the notice he 
received.  He said that he did not appeal the decision in 
1986, even though he believed the disorder warranted a 
higher rating, because he trusted the system to be fair, 
honorable, equitable and honest, especially since he 
believed an error was corrected in 1983.  He felt that VA 
overlooked the earlier 10 percent evaluation when it 
granted an increase in 1995.  He stated that without a 
doubt his decision not to appeal in 1983 was due solely to 
his good faith belief that VA gave him correct information 
and that he was not aware until 1996 that the information 
he relied on since 1983 was incorrect.  He declared that 
there was no doubt in his mind that had he known the 
information in 1983 was incorrect he would have appealed 
the decision immediately.  He said that he assumed the 
information was correct and that he was no stranger to the 
appeal process.  He declared that the decision not to 
appeal in 1986 was influenced by the belief that he had 
received a 10 percent rating.  

The attorney made another argument that the evidence at 
the time of the 1983 decision was sufficient to justify a 
10 percent rating under the rating criteria applicable to 
hiatal hernia.  The attorney referred to medical evidence 
from 1979, 1981 and 1983 to argue that the veteran met all 
of the symptoms for at least a 10 percent rating in 1983.




Criteria

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant, his 
or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will 
be forwarded to the claimant for execution.  If received 
within 1 year from the date it was sent to the claimant, 
it will be considered filed as of the date of receipt of 
the informal claim.  (b) A communication received from a 
service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was 
not executed at the time the communication was written.  
(c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request 
for increase or reopening will be accepted as a claim.  
38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim 
or the date when entitlement arose, whichever is the 
later.  A report of examination or hospitalization which 
meets the requirements of this section will be accepted as 
an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or Department of 
Veterans Affairs issue, if the report relates to a 
disability which may establish entitlement.  Acceptance of 
a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of 
Sec. 3.114 with respect to action on Department of 
Veterans Affairs initiative or at the request of the 
claimant and the payment of retroactive benefits from the 
date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of one of the following 
will be accepted as an informal claim for increased 
benefits or an informal claim to reopen.  In addition, 
receipt of one of the following will be accepted as an 
informal claim in the case of a retired member of a 
uniformed service whose formal claim for pension or 
compensation has been disallowed because of receipt of 
retirement pay.  The evidence listed will also be accepted 
as an informal claim for pension previously denied for the 
reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department 
of Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital will be accepted as 
the date of receipt of a claim.  The date of a uniformed 
service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on 
the temporary disability retired list will be accepted as 
the date of receipt of claim.  The date of admission to a 
non-VA hospital where a veteran was maintained at VA 
expense will be accepted as the date of receipt of a 
claim, if VA maintenance was previously authorized; but if 
VA maintenance was authorized subsequent to admission, the 
date VA received notice of admission will be accepted.  
The provisions of this paragraph apply only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been 
established or when a claim specifying the benefit sought 
is received within one 
year from the date of such examination, treatment or 
hospital admission.

(2) Evidence from a private physician or layman.  The date 
of receipt of such evidence will be accepted when the 
evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to 
benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized 
private institutions, or other Government hospitals 
(except those described in 
paragraph (b)(1) of this section).  

These records must be authenticated by an appropriate 
official of the institution.  Benefits will be granted if 
the records are adequate for rating purposes; otherwise 
findings will be verified by official examination.  
Reports received from private institutions not listed by 
the American Hospital Association must be certified by the 
Chief Medical Officer of the Department of Veterans 
Affairs or physician designee.  38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, 
which has not been finally-adjudicated.  38 C.F.R. 
§ 3.160.

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
5101(a).  A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation.  The greater benefit will be awarded, unless 
the 
claimant specifically elects the lesser benefit.  
38 C.F.R. § 3.151.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that 
that agency mails notice of the determination to him or 
her.  Otherwise, that determination will become final.  
The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302.

A Notice of Disagreement and/or a Substantive Appeal may 
be filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or 
declaration of representation, as applicable, is on record 
or accompanies such Notice of Disagreement or Substantive 
Appeal.  38 C.F.R. § 20.301.

An appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be 
accepted as correct in the absence of clear and 
unmistakable error. Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of the Department of Veterans Affairs 
as to conclusions based on the evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except 
as provided in § 3.105 of this part.  38 C.F.R. § 
3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R § 20.1103.  If no notice of disagreement is filed 
within the prescribed period, the action or determination 
shall become final and the claim will not thereafter be 
reopened or allowed, except as otherwise provided by 
regulation.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 
302 (§ 20.302 of this part).  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that 
that agency mails notice of the determination to him or 
her.  Otherwise, that determination will become final.  
The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(a).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

The rating schedule is primarily a guide in the evaluation 
of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to 
military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability 
is necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.2, 4.41, the regulations do not give past 
medical reports precedence over current findings where 
such current findings are adequate and relevant to the 
rating issue.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 117 (1999). 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades 
of disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
above all, coordination of rating with impairment of 
function will, however, be expected in all instances.  
38 C.F.R. § 4.21.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A § 5110; 38 C.F.R. § 3.400(q)(1)(ii)(r).

The law and regulations governing the appropriate 
effective date for an award of increased compensation are 
set out in 38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2) which provide that the 
effective date shall be the date of claim or date 
entitlement arose, whichever is later, but that increased 
disability compensation may be granted from the date an 
ascertainable increase occurred during the one year period 
prior to the date of receipt of claim, otherwise date of 
claim.  

The rating schedule provides a 60 percent rating for 
hiatal hernia symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is provided for hiatal 
hernia symptoms of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  A 10 
percent rating is provided for hiatal hernia with two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31.



Analysis

Duty to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  Among other things, this law eliminates the 
concept of a well-grounded claim and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000).  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45, 620, 45, 630-45, 632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Therefore, the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty 
to notify and the duty to assist have been met under the 
new law.

The duty to notify has been satisfied as the veteran has 
been provided with notice of what is required to 
substantiate his claim.  The RO, through its issuance of 
its rating decisions, statement of the case, and 
associated correspondence, has given the veteran notice of 
the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the disabilities at issue, a 
rationale of the denial, and he was notified of his 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows 
that VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
notes that a variety of extensive records have been 
associated with the claims folder including SMRs, 
postservice private and VA treatment records, as well as 
VA examination reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited 
above at this time.  Therefore, the duty to assist has 
been satisfied in this case.  38 U.S.C.A. § 5103A (West 
Supp. 2002); see also 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, 
the veteran has been afforded the opportunity to submit 
evidence and argument on the merits of the issues on 
appeal, and has done so.  

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in 
fact augmented the evidentiary record in accordance with 
the veteran's directives.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law 
would only serve to further delay resolution of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been 
satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.

CUE

The Board in its 1997 decision to affirm a June 1995 
effective date addressed implicit claims of clear and 
unmistakable error (CUE) and detrimental reliance when it 
denied the claim for an earlier effective date to at least 
1983.  Appellee argued before the Court in 1998 that, in 
essence, no discussion was directed to whether, under 
38 C.F.R. § 20.1103, clerical error in notice to the 
veteran in 1983 prevented the 1983 RO decision from 
becoming final.  On remand, the Board focused on the issue 
argued to the Court.  The joint motion of the parties in 
2000 asked for review of all applicable theories of 
entitlement and applicable case law.  Argument from the 
veteran's attorney in 2000 stressed the application of 
equitable tolling and included an implicit argument of CUE 
in the 1983 decision based upon the medical evidence.  Our 
current review of this aspect of the veteran's claim 
results in a favorable decision as to his claim for an 
earlier effective date for a 10 percent disability rating 
for hiatal hernia.  

The Board must point out that the January 1978 Board 
decision affirmed a 1977 RO decision which was thereby 
subsumed by the Board decision preventing a claim of error 
against the 1977 RO decision in the first instance.  Scott 
v. Brown, 7 Vet. App. 184, 190-91 (1994); Smith (William 
A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  

Initially, the Board observes that the arguments to 
support a second remand asked that the Board revisit the 
1997 decision from the standpoint of CUE and veteran's 
counsel in August 2000 appears to have implicitly made 
this argument again as the second theory for an earlier 
effective date.  Thus, the issue is not solely whether 
there remained a nonfinal claim in 1983 on a theory of 
equitable tolling.  At a Board hearing the representative 
and veteran argued generally to suggest that a basis for 
the claim is CUE in prior ratings.  Thus, CUE in the 1983 
RO decision is but one theory available to attack a prior 
rating determination.  That the instant CUE claim is 
limited to the 1983 RO decision is apparent from the 
carefully drafted argument in August 2000. 

The Board has reviewed the record and finds merit in the 
CUE claim.  Under 38 C.F.R. §§ 3.104(a) and 3.105(a), 
taken together, rating actions are final and binding in 
the absence of CUE.  A decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).  

The Board will point out to the veteran that the specific 
elements of a CUE claim are set forth in Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) as a three-pronged test for 
purposes of determining whether such error is present in a 
prior determination.  For purposes of determining whether 
CUE is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the 
error must be "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that 
there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  

Overall, the argument appears to be disagreement with the 
way the RO weighed and evaluated the evidence and applied 
the rating criteria for hiatal hernia.  Disagreement with 
the way the evidence was evaluated cannot constitute a 
claim of CUE.  The veteran's attorney argues in essence 
that evidence was unmistakable in 1983 in that at least 
two of the following symptoms, persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or 
shoulder pain of less severity than needed for a 30 
percent rating were shown.  In the Joint Motion for 
Partial Remand and to Stay Further Proceedings issued by 
the CAVC in July 2002, it was noted that it was the 
veteran's argument that the criteria pursuant to DC 7346 
were met at the time of the September 1983 denial.  In 
denying the claim, the CAVC noted that the Board 
misconstrued the pertinent DC in analyzing whether or not 
the September 1983 rating decision was clearly erroneous.  
Specifically, it was noted that the RO denied the grant of 
a 10 percent rating at that time after weighing the 
severity of the symptomatology.  As noted by the CAVC, 
there is no provision requiring that the severity of the 
symptomatology be weighed.  Thus, it is clear that there 
was CUE at the time of September 1983 determination in 
that the DC were misconstrued resulting in a denial of an 
earlier effective date for the assignment of a 10 percent 
rating for hiatal hernial.  Due to this determination, 
additional discussion as to CUE based on other contentions 
to include clerical error is unnecessary.  



Earlier Effective Date

Finally, regarding an earlier effective date based on the 
reopened claim received in July 1995, the RO in October 
1995 assigned a 10 percent evaluation for the veteran's 
hiatal hernia effective from June 30, 1995.  Upon review 
of the record, the Board finds that the preponderance of 
the evidence warrants an earlier effective date.  The 
Board observes that the hiatal hernia has been rated under 
the provisions of 38 C.F.R. § 4.114, DC 7346 grading three 
levels of impairment, 10 percent, 30 percent and 60 
percent, based on the presence of symptom combinations and 
characteristic impairment of health.  The selected rating 
scheme is appropriate in view of the symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 
C.F.R. § 4.21.

The law and regulations governing the appropriate 
effective date for an award of increased compensation are 
set out in 38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2), which provide that the 
effective date following a final disallowance shall be the 
date of claim, but that increased disability compensation 
may be granted from the date an ascertainable increase 
occurred during the one year period prior to the date of 
claim.  Unless the increase occurred prior to the date of 
claim, the effective date shall be the later of the date 
of claim or date of increase.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1993) and VAOPGCPREC 12-98.

The basis for the June 1995 effective date selected by the 
RO is readily apparent from the record.  On receipt of the 
veteran's correspondence July 1995, the RO requested VA 
medical records and the claim was continuously prosecuted 
culminating with the favorable RO decision in October 
1995.  However, the question of whether an earlier 
effective date is warranted must be revisited pursuant to 
the decision reached above that CUE was made in the 
September 1983 rating decision.  

As noted earlier, there was a final disallowance of the 
veteran's claim in August 1981.  He submitted a reopened 
claim on June 7, 1983.  He was afforded a VA medical 
examination in July 1983 which showed intermittent 
indigestion, occasional diarrhea, and almost daily 
heartburn.  Clearly, the medical evidence shows that he 
has met the criteria pursuant to DC 7346 of two or more of 
the symptoms listed for a 30 percent evaluation.  The 
criteria for a 10 percent evaluation are met at the time 
of this examination.  It is also noted that the medical 
evidence prior to this examination did not reflect that he 
suffered from two or more of the symptoms listed for a 
compensable rating.  For example, in 1979 and 1980, he had 
reflux but no esophagitis.  In 1981, he had symptoms of 
heartburn easily controlled with medication.   

Thus, the Board finds a plausible basis for the assignment 
of an effective date coinciding with the receipt of the 
reopened claim, or June 7, 1983, but not earlier in the 
year preceding the claim for increase as no medical 
evidence reflects the increase until the examination 
report.  The law is clear and unless the increase occurred 
prior to the date of claim, the effective date shall be 
the later of the date of claim or date of increase.  In 
this case, that date is June 7, 1983, and the veteran's 10 
percent disability rating is assigned retroactive to that 
date.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400.  


Entitlement to an effective date, for a 10 percent 
disability evaluation for hiatal hernia, retroactive to 
June 7, 1983, is granted, subject to the regulations 
governing the payment of monetary awards.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

